577 F.3d 988 (2009)
Rajinder Pal SINGH, Petitioner-Appellant,
v.
Janet NAPOLITANO, Secretary Department of Homeland Security; Nancy Alcantar, Field Office Director, Immigration and Customs Enforcement; Eric H. Holder Jr., Attorney General of the United States, Respondents-Appellees.
No. 07-16988.
United States Court of Appeals, Ninth Circuit.
August 11, 2009.
James Todd Bennett, El Cerrito, CA, for Petitioner-Appellant.
Edward Alan Olsen, Esquire, Assistant U.S., Office of the U.S. Attorney, San Francisco, CA, for Respondents-Appellees.
Before J. CLIFFORD WALLACE, JEROME FARRIS and M. MARGARET McKEOWN, Circuit Judges.

ORDER
The case is remanded to the Board of Immigration Appeals for the limited purpose of ruling upon whether the Board had jurisdiction to hear Singh's ineffective assistance of counsel claims and what effect, if any, the Attorney General's recent opinion in In re Compean, 25 I & N Dec. 1, 3 *989 (A.G.2009), has on this case. The Board shall advise this court of any action or decision.